UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6675


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANGEL MANUEL GONZALEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00007-JPB-JES-3)


Submitted:    May 8, 2009                   Decided:   June 11, 2009


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Angel   Manuel  Gonzalez,   Appellant  Pro   Se.     Paul    Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United          States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Angel    Manuel    Gonzalez        seeks    to    appeal   the    district

court’s       order       granting     his     motion   for    reduction     of     sentence

under 18 U.S.C. § 3582(c)(2) (2006).                          In criminal cases, the

defendant must file the notice of appeal within ten days after

the entry of judgment.                 Fed. R. App. P. 4(b)(1)(A); see United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).              With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

                  The     district     court    entered       its    order   denying      the

motion for reduction of sentence on February 23, 2009.                              Gonzalez

filed the notice of appeal on April 8, 2009, ∗ after the ten-day

period expired but on the last day of the thirty-day excusable

neglect period.             Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court       for    the    court   to    determine       whether      Gonzalez      has   shown

excusable neglect or good cause warranting an extension of the



        ∗
            See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                 2
ten-day appeal period.   The record, as supplemented, will then

be returned to this court for further consideration.

                                                       REMANDED




                                3